DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 10,519,581. Although the claims at issue are not identical, they are not patentably distinct from each other because it is clear that all elements of claims 1-20 of the current application are to be found within claims 1-14 of US 10,519,581.  The only difference between the claims lies in the fact that the claims of the patent are much more specific than the claims of the current application.  Thus the claims of the current application are generic to the “species or sub-genus” as represented by the patent claims.  It has been held that the claimed species or claimed sub-genus anticipates the claimed genus.  See In re Goodman, 29 USPQ2d 2010 (Fed Cir. 1993).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1, 19 and 20, the applicant recites “detecting a marker associated with an embroidery pattern arranged within an augmented reality space from a real image that is an image of a real space captured by the capturing portion” (lines 4-6 of claim 1) or similar language (claims 19 and 20).  This recitation is unclear for numerous reasons.  Firstly, is the marker arranged within “augmented reality space” (detecting a marker, associated with an embroidery pattern, arranged within an augmented reality space) or is the embroidery pattern arranged within the augmented reality space (detecting a marker, associated with an embroidery pattern arranged within an augmented reality space, from a real image)?  If it is the embroidery pattern arranged within the augmented reality space, it is unclear how an “embroidery pattern arranged within an augmented reality space” is associated with a detected marker because it appears that the embroidery pattern would not be arranged within an augmented reality space until the following “displaying” step (lines 7-9 of claim 1).  How is the embroidery pattern arranged within an augmented reality space when the 
Note that it is further unclear what is meant by a “real image”.  Is a “real image”, a “live” or “real-time” image thus producing a component of the augmented reality as claimed?  Is the “real image” a video image?  Note that a photograph is technically a “real image” because it is an image of an existing thing.  What creates the claimed “augmented reality space” and is the displaying step (i.e. superimposing step) producing the augmented reality?  
Claim 19 recites the limitation "the embroidery pattern arranged within an augmented reality space" in lines 9-10 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim 20 recites the limitation "the embroidery pattern arranged within an augmented reality space" in lines 3-4 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim 20 recites the limitation "the pattern image" in line 6 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
All remaining claims are also rejected under 35 U.S.C. 112(b) because each claim is dependent from at least one of the above rejected claims.  

Allowable Subject Matter
Claims 1-20 would be allowable if rewritten or amended to overcome both the double patenting rejection and the rejection under 35 U.S.C. 112(b), set forth in this Office action.  
The examiner considers the closet prior art to be that of TOKURA (US 2011/0282479).  In relation to applicant’s independent claims (particularly referencing claim 1), TOKURA discloses a non-transitory computer-readable medium storing computer-readable instructions that, when executed, cause a processor of an embroidery pattern displaying device provided with a capturing portion (image sensor 151) and a displaying portion (7; note the different screens thereof 200-204) to perform steps comprising: detecting a marker (400; 410,-412) associated with an embroidery pattern (211; fig. 7) from a real image that is an image of a real space captured by the capturing portion (S110 of figure 8) (figure 9); and displaying, when the marker is detected from the real image, a pattern image (600) indicating the embroidery pattern associated with the detected marker, superimposed on the real image with the detected marker as a reference, on the displaying portion (Steps S140 and S150 of figure 8) (Fig. 19).  However, TOKURA does not disclose “arranged within an augmented reality space” as claimed wherein augmented reality is known to be a technology that superimposes a computer-generated image on a user’s view of the world.  

Conclusion
The prior art made of record, as cited on the attached PTO-892, and not relied upon is considered pertinent to applicant's disclosure.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa J Tompkins can be reached on 571-272-3425.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






NED
/NATHAN E DURHAM/Primary Examiner, Art Unit 3732